Mr. Presiding Justice Burroughs delivered the opinion of the court. This cause was before this court at a former term, and is reported as Drake et al. v. Sherman et al., 67 Ill. App. 440. We then reversed the decree that had been entered therein by the Circuit Court of Moultrie County, and remanded the cause generally to that court, where a hearing was again had and upon the identical same pleadings and evidence as before. The decree rendered after the second hearing is by this appeal sought to be reversed by both the appellants and the appellees as before, and on assignments of errors and cross-errors that are like those assigned when the first decree was before us, as above stated. We have again fully considered these assigned errors and cross-errors and the evidence contained in the record, and upon examination of the second decree find that it now conforms to the views of this court as expressed in the opinion delivered on the first appeal, which views we find no reason to change. The decree appealed from herein is affirmed.